 

 

Exhibit 10.03

 

 

 

 

 

 

 

 

 

 

 

SECOND AMENDMENT TO THE PRODUCTION SHARING CONTRACT

 

BETWEEN

 

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE REPRESENTED

 

BY THE

 

AGENCIA NACIONAL DO PETROLEO DE SAO TOME AND

PRINCIPE

 

AND

 

EQUATOR EXPLORATION STP BLOCK S LIMITED FOR

 

BLOCK "5"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 4

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

This SECOND AMENDMENT TO THE PRODUCTION SHARING CONTRACT is
made and entered into on this 15 day of September 2015 by and between:

 

(1)



THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE represented by the Agencia
Nacional do Petroleo de Sao Tome e Principe; and

 

(2)



EQUATOR EXPLORATION STP BLOCK 5 LIMITED, a
company organized and existing under the laws of the British Virgin Islands with registration number 1000133 whose registered office is a t Craigmuir Chambers, Road Town, Tortola British Virgin Islands with
 a branch registered
in Sao Tome & Principe with the Guiche Unico no. 343/012 and located at Avenida da Independencia, no. 392, Sao Tome
(the "Contractor").

 

BACKGROUND:

 

The Agencia  Nacional  do Petroleo  de Sao Tome e Principe,  with the
approval  of the government  of Sao Tome e Principe,  and  the Contractor  have
previously  entered  into a Production  Sharing Contract  dated  as
of  18th  day of April  2012 ( the  "Contract")  and an Amendment  dated  as of
24th day of November  2014 (the "First Amendment").

 

(A)



The Contractor  has requested  in a letter dated  29th  of April  2015
approval  to readjust the quantities of the 20 and 30 seismic data acquisition
commitment  within  the Exclusive  Economic  Zone  Block 5 Contract
Area  and  the Agencia  Nacional  do Petr6leo de Sao Tome e Principe  has
agreed  to such request.

 

(B)



The Parties now wish to amend the Contract to provide for the agreed amendment. 

 

NOW, THEREFORE, IT IS AGREED as follows:

 

1.



DEFINED TERMS

 

Unless otherwise defined herein, capitalized terms used herein shall have
the meanings assigned to such terms in the Contract or as defined in the Petroleum Law or the Petroleum Taxation
Law. The following word shall have the following meaning:

 

"Second Amendment" means this amendment to the Contract executed and
delivered through mutual agreement in writing between the Parties hereto pursuant to clause 27 of
the Contract;

 

2.



AMENDMENT

 

The section listed below from the Contract is hereby deleted and restated in its
entirety as follows:

 

7.2    The minimum Work Program for each phase of the Exploration Period is
as follows (the "Minimum Work Obligations"):

 

Phase I: The Contractor shall:

 

Page 2 of 4

 







--------------------------------------------------------------------------------

 



 

 

 

 

·



reprocess all existing two dimensional  seismic data (20) within  the block;

·



carry out Geological & Geophysical studies (AVO. geochemical studies, sequence
stratigraphy);

·



carry out environmental  studies;

·



acquire magnetic and gravity surveys covering the full  block;

·



acquire, process and interpret a minimum of one thousand four hundred
square kilometres of three dimensional seismic data (1400 km2 of 30);

·



hand over full documentation of the interpretation and an extensive
evaluation report covering all relevant stratigraphic levels in the full block.
based on all existing two dimensional seismic data (20) and three dimensional
seismic data (30) to the National Petroleum  Agency no later than two (2) months
before the expiry of phase I.

 

Phase II: If the Contractor elects to enter phase II then during such phase II
of the Exploration period the Contractor shall:

 

·



carry out environmental studies;

·



drill one (1) Exploration Well to a minimum T/D of 5500 meters TYO subsea
on the Contract area; and

·



carry out technical and economical evaluation studies of discoveries and
remaining prospectivity.

 

Phase Ill: If the Contractor elects to enter phase III of the Exploration
Period, then during such phase III the Contractor shall:

·



carry out environmental  studies;

·



drill one (1) Exploration Well or Appraisal Well;

·



drill one (1) optional Exploration  Well or Appraisal Well:  and

·



carry out technical and economical evaluation studies of discoveries
and remaining prospectivity. In case of a Commercial Discovery, submit a
declaration of a Commercial Discovery and submit a Field Development Program.

 

3.



EFFECTIVE DATE

This Amendment will become effective on the 15th May 2015.

 

4.



MISCELLANEOUS

4.1.



Except as set forth in this Amendment, the Contract is unaffected and shall continue in
full force and effect in accordance with its terms.

4.2.



This Amendment shall be deemed incorporated into, and a part of, the Contract.

4.3.



If there is a conflict between this Second Amendment and the Contract or the
First Amendment, the terms of this Second Amendment will prevail.

 

IN WITNESS WHEREOF the Parties have caused this Second Amendment to be duly executed as of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 4



 





--------------------------------------------------------------------------------

 



 

 

SIGNED AND DELIVERED for and on behalf of:

THE STATE represented by the Agenda Nacional do Petroleo de Sao Tome e Principe

 

 

 

 

 

By:

  /s/ Orlando Pontes                                                     

 

 

 

 

 

 

 

Name:

  ORLANDO SOUSA PONTES                                

 

 

 

 

 

 

 

Designation:

    EXECUTIVE DIRECTOR                             

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

Name:

   ÁLVARO SILVA                                                      

 

 

 

 

 

 

 

Signature:

 /s/ Álvaro Silva                                                     

 

 

 

 

 

 

 

Designation:

    LEGAL AND ECONOMIC DIRECTOR          

 

 

 

 

 

 

 

SIGNED AND DELIVERED for and on behalf of:

 

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

 

 

 

 

By:

   /s/ Olapade Durotoye                                                         

 

 

 

 

 

 

 

Name:

  OLAPADE DUROTOYE                                                

 

 

 

 

 

 

 

Designation:

    MD                                                                     

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

Name:

   JUMOKE TAGBURE                                                     

 

 

 

 

 

 

 

Signature:

   /s/ Jumoke Tagbure                                                 

 

 

 

 

 

 

 

Designation:

  ATTORNEY                                                           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4

 

 

 

 

 



--------------------------------------------------------------------------------